DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 May 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 12 and 14 are objected to because of the following informalities:  
1. A device for applying an electric field to a beverage, the device comprising: 
an adjustable regulator that receives a DC input voltage, modifies [[the input voltage]] the DC input voltage, and outputs an adjusted DC output voltage; 
an H-bridge that receives the adjusted DC output voltage and generates an AC voltage signal having a predetermined frequency; 
a transformer that receives the AC voltage signal generated by the H-bridge, increases [[the AC voltage]] the AC voltage signal, and outputs an increased AC voltage signal having a predetermined voltage; 
two field plates electrically coupled to the transformer that generate an electric field between the two field plates based on the increased AC voltage signal output by the transformer;
a detection circuit that detects the AC voltage signal generated by the H-bridge, and generates a feedback signal based on [[the]] a detected AC voltage signal; and 
a controller that outputs a voltage control signal to the adjustable regulator based on the feedback signal; wherein the adjustable regulator outputs the adjusted DC output voltage based on the voltage control signal.
12. The device according to claim 9, wherein the first transformer and the second transformer each [[have]] has a [[turns]] turn ratio of approximately 1:500.
14. The device according to claim 1, wherein the detection circuit comprises: a rectifier that converts the detected AC voltage into DC to generate the feedback signal; and a voltage divider that divides [[the]] a voltage of the feedback signal before the controller receives the feedback signal.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Rhein (U.S. Patent No. 4070291) in view of Shimer et al. (U.S. Patent No. 5418707).
Regarding independent claim 1, Rhein (e.g. see Fig. 3 and lines 35-68 of col. 8) discloses a device for applying an electric field to a beverage, the device comprising: two field plates (53’) electrically coupled to the transformer (54) that generate an electric field (an alternating field develops between the respective electrodes and has the effect on the liquid) between the two field plates (53’) based on the increased AC voltage signal output by the transformer (54).

    PNG
    media_image1.png
    264
    623
    media_image1.png
    Greyscale
 
Fig. 3 of Rhein (U.S. Patent No. 4070291)
Rhein does not disclose “an adjustable regulator that receives a DC input voltage, modifies the input voltage, and outputs an adjusted DC output voltage; an H-bridge that receives the adjusted DC output voltage and generates an AC voltage signal having a predetermined frequency; a transformer that receives the AC voltage signal generated by the H-bridge, increases the AC voltage, and outputs an increased AC voltage signal having a predetermined voltage; a detection circuit that detects the AC voltage signal generated by the H-bridge, and generates a feedback signal based on the detected AC voltage signal; and a controller that outputs a voltage control signal to the adjustable regulator based on the feedback signal; wherein the adjustable regulator outputs the adjusted DC output voltage based on the voltage control signal.”
However, Shimer et al. (e.g. see FIG. 2) teaches an adjustable regulator (214) that receives a DC input voltage (a dc voltage of 650 volts appears across input lines 201 and 202), modifies the input voltage (a dc voltage of 650 volts appears across input lines 201 and 202), and outputs an adjusted DC output voltage (DC voltage between buses 241a and 241b); an H-bridge (218) that receives the adjusted DC output voltage (DC voltage between buses 241a and 241b) and generates an AC voltage signal having a predetermined frequency (an inverter output frequency of 10 kHz); a transformer (250) that receives the AC voltage signal generated by the H-bridge (218), increases the AC voltage, and outputs an dc in signal (the coil ratio of the primary 252 and the secondary 254 can be used to output the AC voltage of the transformer 250 as increased or decreased) having a predetermined voltage (voltage output by 254); a detection circuit (255) that detects the AC voltage signal (A one turn voltage sense winding 255 is wound on the same transformer core as primary 252 and secondary 254. Voltage sense winding 255 provides a means for sensing an ac voltage proportional to the ac voltage across the secondary 254 of transformer 250) generated by the H-bridge (218), and generates a feedback signal (output signal of 290) based on the detected AC voltage signal (voltage detected by 255); and a controller (274) that outputs a voltage control signal (driving signals to 224a and 224b) to the adjustable regulator (214) based on the feedback signal (output signal of 290); wherein the adjustable regulator (218) outputs the adjusted DC output voltage (DC voltage between buses 241a and 241b) based on the voltage control signal (driving signals to 224a and 224b).

    PNG
    media_image2.png
    474
    711
    media_image2.png
    Greyscale

FIG. 2 of Shimer et al. (U.S. Patent No. 5418707)

It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the input of the frequency transformer in the apparatus for accelerating the crystallization and removing tartar from wine of Rhein to include “an adjustable regulator that receives a DC input voltage, modifies the input voltage, and outputs an adjusted DC output voltage; an H-bridge that receives the adjusted DC output voltage and generates an AC voltage signal having a predetermined frequency; a transformer that receives the AC voltage signal generated by the H-bridge, increases the AC voltage, and outputs an increased AC voltage signal having a predetermined voltage; a detection circuit that detects the AC voltage signal generated by the H-bridge, and generates a feedback signal based on the detected AC voltage signal; and a controller that outputs a voltage control signal to the adjustable regulator based on the feedback signal; wherein the adjustable regulator outputs the adjusted DC output voltage based on the voltage control signal” as taught by Shimmer et al. for the purpose of providing an inverter system having good dynamic response to permit module operation with various inverter switching frequencies and above 100 kW output power levels for a high power and high performance application.
 Since Rhein and Shimmer et al. are both from the same field of endeavor (a frequency transformer that furnishes the desired frequency and can be adjusted by means of a suitable switching device to a given frequency), the purpose disclosed by Shimmer et al. would have been recognized in the pertinent art of Rhein.
Regarding claim 2, Rhein in view of Shimer et al. does not explicitly disclose “the adjusted DC output voltage is from approximately 4 V to 12 V.”  However, it is well known in the art that the voltage regulator is needed to keep the voltage within the predetermined range that can be tolerated by the electrical equipment using that voltage.  Therefore, choosing the adjusted DC output voltage range of 4 V to 12 V for the regulator would be an obvious matter of design choice within the level of a person having ordinary skill in the art to guarantee the H-bridge the power it needs to operate. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rhein (U.S. Patent No. 4070291) and Shimer et al. (U.S. Patent No. 5418707) in view of Gallios et al. (U.S. Patent No. 4893227).
Regarding claim 3, Rhein discloses every aspect of the invention except for “the increased AC voltage signal output by the transformer is from approximately 2,000V to 6,000V.”
However, Gallios et al. (e.g. see FIG. 5, lines 1-10 of col. 7) teaches the increased AC voltage signal output by the transformer (T10) is from approximately 2,000 V to 6,000 V (the secondary voltages across each secondary half range from 2000 to 6000 volts peak to peak).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the frequency transformer in the apparatus for accelerating the crystallization and removing tartar from wine of Rhein to include “the increased AC voltage signal output by the transformer is from approximately 2,000V to 6,000V” as taught by Gallios et al. for the purpose of outputting high voltage and high frequency in order to provide symmetrical alternate polarity energy pulses to the load.
Since Rhein and Gallios et al. are both from the same field of endeavor (a frequency transformer in a high voltage converter), the purpose disclosed by Gallios et al. would have been recognized in the pertinent art of Rhein.
Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rhein (U.S. Patent No. 4070291) and Shimer et al. (U.S. Patent No. 5418707) in view of Harrison (U.S. Pre-Grant Publication No. 20130314951).
Regarding claim 4, Rhein discloses every aspect of the invention except for “a frequency generator that provides a signal to the H-bridge, wherein the H-bridge generates the AC voltage signal having the predetermined frequency based on the signal received from the frequency generator.”
However, Harrison (e.g. see FIG. 3, §0026, §0044) teaches a frequency generator (307) that provides a signal to the H-bridge (haft bridge 305A and 305B, §0044: As an alternative, a full bridge drive configuration with four switching devices may be used for the primary switching and/or the secondary switching), wherein the H-bridge (305) generates the AC voltage signal having the predetermined frequency (§0044: Optionally, the fixed frequency signal generated by the frequency oscillator may be passed through a dither module in order to spread the frequency spectrum and minimise electromagnetic interference (EMI). The dither control may automatically cause the fixed frequency signal to operate within a defined dither range) based on the signal received from the frequency generator (307).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the frequency transformer in the apparatus for accelerating the crystallization and removing tartar from wine of Rhein to include “a frequency generator that provides a signal to the H-bridge, wherein the H-bridge generates the AC voltage signal having the predetermined frequency based on the signal received from the frequency generator” as taught by Harrison for the purpose of outputting high voltage and high frequency in order to provide symmetrical alternate polarity energy pulses to the load.
Since Rhein and Harrison are both from the same field of endeavor (a frequency transformer in a high voltage converter), the purpose disclosed by Harrison would have been recognized in the pertinent art of Rhein.
Regarding claim 5, Rhein discloses every aspect of the invention except for “the signal provided by the frequency generator is from approximately 1 kHz to 50 kHz.”
However, Harrison (e.g. see FIG. 3, §0026, §0044) teaches the signal provided by the frequency generator is from approximately 1 kHz to 50 kHz (§0026: The frequency of the generator is chosen to suit the transistor and transformer/inductor characteristics, which is typically in the range of 1 kHz to 1 MHz).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the frequency transformer in the apparatus for accelerating the crystallization and removing tartar from wine of Rhein to include “the signal provided by the frequency generator is from approximately 1 kHz to 50 kHz” as taught by Harrison for the purpose of generating a square wave gate drive signal for driving the primary switching devices in order to meet the transistor and transformer/inductor characteristics.
Since Rhein and Harrison are both from the same field of endeavor (a frequency transformer in a high voltage converter), the purpose disclosed by Harrison would have been recognized in the pertinent art of Rhein.
Regarding claim 7, Rhein discloses every aspect of the invention except for “an RLC circuit, the RLC circuit damping the AC voltage signal having the predetermined frequency provided by the H- bridge to the transformer.”
However, Shimer et al. (e.g. see FIG. 2) teaches an RLC circuit (connected in parallel with the inverter circuit 218 between positive bus 241a and negative bus 241b are the series connected capacitor 243 and diode 242 which, combined with resistor 244, form the inverter clamping means), the RLC circuit (228, 242, 243, 244) damping the AC voltage signal having the predetermined frequency provided by the H- bridge (240) to the transformer (250).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the input of the frequency transformer in the apparatus for accelerating the crystallization and removing tartar from wine of Rhein to include “an RLC circuit, the RLC circuit damping the AC voltage signal having the predetermined frequency provided by the H- bridge to the transformer” as thought by Shimer et al. for the purpose of providing clamping network in order to limit the voltage between the positive and negative buses which feed the inverter, and thereby limit the voltage across the IGBT switches, during change in polarity of the inverter output.
Since Rhein and Shimmer et al. are both from the same field of endeavor (a frequency transformer that furnishes the desired frequency and can be adjusted by means of a suitable switching device to a given frequency), the purpose disclosed by Shimmer et al. would have been recognized in the pertinent art of Rhein.
Regarding claim 8, Rhein discloses every aspect of the invention except for “the signal provided by the frequency generator to the H-bridge has a frequency of approximately 3 kHz.”
However, Harrison (e.g. see FIG. 3, §0026, §0044) teaches the signal provided by the frequency generator to the H-bridge has a frequency of approximately 3 kHz (§0026: The frequency of the generator is chosen to suit the transistor and transformer/inductor characteristics, which is typically in the range of 1 kHz to 1 MHz).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the frequency transformer in the apparatus for accelerating the crystallization and removing tartar from wine of Rhein to include “the signal provided by the frequency generator to the H-bridge has a frequency of approximately 3 kHz” as taught by Harrison for the purpose of generating a square wave gate drive signal for driving the primary switching devices in order to meet the transistor and transformer/inductor characteristics.
Since Rhein and Harrison are both from the same field of endeavor (a frequency transformer in a high voltage converter), the purpose disclosed by Harrison would have been recognized in the pertinent art of Rhein.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rhein (U.S. Patent No. 4070291), Shimer et al. (U.S. Patent No. 5418707) and Harrison (U.S. Pre-Grant Publication No. 20130314951) in view of Dawson et al. (U.S. Patent No. 5145350).
Regarding claim 6, Rhein discloses every aspect of the invention except for “the increased AC voltage signal output by the transformer has a voltage of approximately 2,000 V to 6,000 V at a frequency of approximately 3 kHz.”
However, Dawson et al. (e.g. see Fig. 1, lines 16-23 of col. 1) teaches the increased AC voltage signal output by the transformer (100) has a voltage of approximately 2,000 V to 6,000 V at a frequency of approximately 3 kHz (The electrodes are normally of approximately equal surface area, and an alternating potential of 5 kv or more and a frequency of 0.05-3 kHz, is established between the electrodes, for example by connecting the electrodes to opposite ends of the secondary winding of a transformer).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the frequency transformer in the apparatus for accelerating the crystallization and removing tartar from wine of Rhein to include “the increased AC voltage signal output by the transformer has a voltage of approximately 2,000 V to 6,000 V at a frequency of approximately 3 kHz” as taught by Dawson et al. for the purpose of establishing proper potential and frequency for electric field between electrodes in order to effectively operate the ozone generator.
Since Rhein and Dawson et al. are both from the same field of endeavor (electric field between electrodes), the purpose disclosed by Dawson et al. would have been recognized in the pertinent art of Rhein.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rhein (U.S. Patent No. 4070291) and Shimer et al. (U.S. Patent No. 5418707) in view of Schweickardt Jr. (U.S. Patent No. 6326733).
Regarding claim 9, Rhein discloses every aspect of the invention except for “the transformer comprises a first transformer and a second transformer.”
However, Schweickardt Jr. (e.g. see Fig. 2, lines 25-60 of col. 5) teaches the transformer (16, 17) comprises a first transformer (16) and a second transformer (17).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the frequency transformer in the apparatus for accelerating the crystallization and removing tartar from wine of Rhein to include “the transformer comprises a first transformer and a second transformer” as taught by Schweickardt Jr. for the purpose of operating on two opposite sides as short circuit and open circuit at high radio frequencies in order to provide an improved isolation network to disconnect or isolate the self-adjusting symmetrical high voltage pulse generator.
Regarding claim 10, Rhein discloses every aspect of the invention except for “the first transformer and the second transformer are individually insulated.”
However, Schweickardt Jr. (e.g. see Fig. 2, lines 25-60 of col. 5) teaches the first transformer and the second transformer are individually insulated (The windings of transformers 16 and 17 are impregnated using standard vacuum techniques with a 100% solid system silicone based resin. This resin provides environmental resistance to moisture penetration, atmospheric pollution, decay, and pests.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the frequency transformer in the apparatus for accelerating the crystallization and removing tartar from wine of Rhein to include “the first transformer and the second transformer are individually insulated” as taught by Schweickardt Jr. for the purpose of providing protection against environment in order to increase the lifetime of the transformer.
Regarding claim 11, Rhein discloses every aspect of the invention except for “the first transformer and the second transformer are coated with a resin.”
However, Schweickardt Jr. (e.g. see Fig. 2, lines 25-60 of col. 5) teaches the first transformer and the second transformer are coated with a resin (a 100% solid system silicone based resin).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the frequency transformer in the apparatus for accelerating the crystallization and removing tartar from wine of Rhein to include “the first transformer and the second transformer are coated with a resin” as taught by Schweickardt Jr. for the purpose of providing protection against environment in order to increase the life of the transformer.
Since Rhein and Schweickardt Jr. are both from the same field of endeavor (transformer), the purpose disclosed by Schweickardt Jr. would have been recognized in the pertinent art of Rhein.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rhein (U.S. Patent No. 4070291) and Shimer et al. (U.S. Patent No. 5418707) in view of Schweickardt Jr. (U.S. Patent No. 6326733) and further in view of Schaeffer et al. (U.S. Pre-Grant Publication No. 20120070338).
Regarding claim 12, Rhein discloses every aspect of the invention except for “the first transformer and the second transformer each have a turns ratio of approximately 1:500.”
However, Schweickardt Jr. (e.g. see Fig. 2, lines 25-60 of col. 5) teaches the first transformer (16, 17) and the second transformer (21) each have a turns ratio (The number of turns on primary winding 23 is significantly less than the number of turns on secondary winding 22.)
Rhein and Schweickardt Jr. do not explicitly disclose “each transformer have a turns ratio of approximately 1:500.”
Schaeffer et al. (e.g. see Fig. 18C, §0101) teaches each transformer (1816) has a turn ratio of approximately 1:500 (§0101: Transformer 1816 may have about a 1:50 turn ration, about a 1:100 turn ratio, about a 1:200, or about a 1:500 turn ration, or any ratios therebetween effective to achieve a desired output voltage.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the frequency transformer in the apparatus for accelerating the crystallization and removing tartar from wine of Rhein to include “each transformer have a turns ratio of approximately 1:500” as taught by Schaeffer et al. for the purpose of outputting a desired output voltage in order to meet the load voltage.
Since Rhein, Schweickardt Jr. and Schaeffer et al. are all from the same field of endeavor (transformer), the purpose disclosed by Schaeffer et al.. would have been recognized in the pertinent art of Rhein.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rhein (U.S. Patent No. 4070291) and Shimer et al. (U.S. Patent No. 5418707) in view of Nobuyuki et al. (5491388).
Regarding claim 13, Rhein discloses every aspect of the invention except for “a first regulator that converts an input AC voltage signal into the DC input voltage that is received by the adjustable regulator.”
However, Nobuyuki et al. (e.g. see Fig. 1) teaches a first regulator (20) that converts an input AC voltage signal (from 10) into the DC input voltage (V25) that is received by the adjustable regulator (70). 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the frequency transformer in the apparatus for accelerating the crystallization and removing tartar from wine of Rhein to include “a first regulator that converts an input AC voltage signal into the DC input voltage that is received by the adjustable regulator” as taught by Nobuyuki et al. for the purpose of supplying a smooth direct current to the inverter from an AC source.
Since Rhein and Nobuyuki et al. are all from the same field of endeavor (converter), the purpose disclosed by Nobuyuki et al. would have been recognized in the pertinent art of Rhein.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rhein (U.S. Patent No. 4070291) and Shimer et al. (U.S. Patent No. 5418707) in view of Hirota et al. (U.S. Pre-Grant Publication No. 20150372584).
Regarding claim 14, Rhein discloses every aspect of the invention except for “the detection circuit comprises: a rectifier that converts the detected AC voltage into DC to generate the feedback signal; and a voltage divider that divides the voltage of the feedback signal before the controller receives the feedback signal.”
Hirota et al. (e.g. see Fig. 1, §0065) teaches the detection circuit comprises: a rectifier (3) that converts the detected AC voltage (AC voltage detected by 90a) into DC to generate the feedback signal (signals from 90c); and a voltage divider (§0065: a voltage divider resistance which divides the DC voltage rectified at the rectifier circuit) that divides the voltage of the feedback signal (signals from 90c) before the controller (9) receives the feedback signal (signals from 90c). 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the frequency transformer in the apparatus for accelerating the crystallization and removing tartar from wine of Rhein to include “a first regulator that converts an input AC voltage signal into the DC input voltage that is received by the adjustable regulator” as taught by Hirota et al. for the purpose of providing a suitable switching control in order to operate a bidirectional AC-DC conversion device effectively.
Since Rhein and Hirota et al. are all from the same field of endeavor (converter), the purpose disclosed by Hirota et al. would have been recognized in the pertinent art of Rhein.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rhein (U.S. Patent No. 4070291) and Shimer et al. (U.S. Patent No. 5418707) in view of Gatipon et al. (U.S. Pre-Grant Publication No. 20070114244).
Regarding claim 15, Rhein discloses every aspect of the invention except for “a user interface configured to receive instructions regarding applying the electric field to the beverage, wherein the user interface is configured to transmit a signal to the controller based on the received instructions.”
However, Gatipon et al. (e.g. see Fig. 6A, §0076-§0079) teaches a user interface (602) configured to receive instructions regarding applying the electric field to the beverage (user input associated with the operation of the beverage tower 100… Two or more electrodes may be arranged to create an electric field transmitted through an adjacent dielectric which can be disturbed by the proximity of an object, such as a human finger), wherein the user interface (602) is configured to transmit a signal (signal of 635) to the controller (610) based on the received instructions (§0077: The user interface device 602 may receive user input associated with the operation of the beverage tower 100).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the apparatus for accelerating the crystallization and removing tartar from wine of Rhein to include “a user interface configured to receive instructions regarding applying the electric field to the beverage, wherein the user interface is configured to transmit a signal to the controller based on the received instructions” as taught by Gatipon et al. for the purpose of specifying a desired beverage additive, a desired cup size…. in order to dispense a wide variety of flavor doses and blended beverages.
Since Rhein and Gatipon et al. are all from the same field of endeavor (beverage handling machines), the purpose disclosed by Gatipon et al. would have been recognized in the pertinent art of Rhein.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rhein (U.S. Patent No. 4070291) and Shimer et al. (U.S. Patent No. 5418707) in view of Ebner (U.S. Patent No. 5888791).
Regarding claim 16, Rhein discloses every aspect of the invention except for “the electric field generated between the field plates is from approximately 300 V/cm to 900 V/cm.”
However, Ebner (e.g. see lines 42-57 of col. 14) teaches the electric field generated between the field plates is from approximately 300 V/cm to 900 V/cm (the static electro field possesses field strength values between 250 V/cm and 1500 V/cm.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the apparatus for accelerating the crystallization and removing tartar from wine of Rhein to include “the electric field generated between the field plates is from approximately 300 V/cm to 900 V/cm” as taught by Ebner for the purpose of influencing chemical/physical process procedures in order to obtain the desired modification of biological material present in the static electro field.
Regarding claim 17, Rhein discloses every aspect of the invention except for “the electric field generated between the field plates is 600 V/cm.”
However, Ebner (e.g. see lines 42-57 of col. 14) teaches the electric field generated between the field plates is 600 V/cm (the static electro field possesses field strength values between 250 V/cm and 1500 V/cm.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the apparatus for accelerating the crystallization and removing tartar from wine of Rhein to include “the electric field generated between the field plates is 600 V/cm” as taught by Ebner for the purpose of influencing chemical/physical process procedures in order to obtain the desired modification of biological material present in the static electro field.
Since Rhein and Ebner are all from the same field of endeavor (usage of the electric field in the process of changing growth efficiency), the purpose disclosed by Ebner would have been recognized in the pertinent art of Rhein.
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka (U.S. Pre-Grant Publication No. 20190200648) discloses a moisture control apparatus to control of moisture contained in food impacts flavor of the food.  The apparatus includes a controller having an alternating current component voltage generator and a direct current component voltage generator, and a pair of electrodes configured to receive at least one of an alternating current or a direct current, and to direct at least one of an electric field, a magnetic field, an electromagnetic field, an electromagnetic wave, a sonic wave, or a supersonic wave toward the food.    
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





25 July 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837